Citation Nr: 9913263	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-01 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from January 1948 to 
May 1951.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which found that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for a lung condition and then 
denied this claim on the merits.

In March 1999, a video conference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  
Additional due process and evidentiary development are needed 
prior to appellate consideration of the veteran's claim for 
service connection for a lung condition. 

Due process

After the veteran's hearing before the Board, he submitted 
evidence to a United States Senator, which was then forwarded 
to the Board in April 1999.  The additional evidence included 
a letter from Wulf Hirschfield, M.D., which was not 
previously of record.  This letter is pertinent to the 
veteran's claim, in that it contains an opinion as to the 
etiology of his lung condition.  The veteran has not waived 
the RO's consideration of this evidence.  Therefore, his 
claim must be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1998).  

Evidentiary development

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground his claim, VA has a duty to inform the 
veteran of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  Based on the 
veteran's statements, the following development should be 
completed.

First, the veteran has indicated that he is currently 
receiving treatment at the VA Medical Center (VAMC) in 
Jackson.  None of his current treatment records have been 
obtained.  The evidence also indicates that he underwent lung 
surgery at the VAMC in Jackson in 1959.  Of record are a 
summary from hospitalization from June to July 1959 and a 
record showing that he was hospitalized in September 1959 for 
lobectomy of the left lung.  Any treatment records from 1959, 
as well as the discharge summary from the September 1959 
hospitalization, have not been obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The veteran 
testified that he received treatment at the Masonite Clinic 
prior to his transfer to the VAMC in 1959 and that he brought 
these records with him to the VAMC.  He stated that the 
Masonite Clinic has been destroyed in a fire, so no records 
are available from that source.  It is possible, however, 
that his file at the VAMC in Jackson contains these records.  
Therefore, the RO should request not only the veteran's VA 
treatment and hospitalization records as discussed above, but 
also any private medical records that may be in his file.

Second, the veteran has indicated that he received treatment 
for his lung condition from private physicians in the 1950s 
(i.e., Doctors Edwards and Davis) and that he is currently 
receiving treatment at a general hospital in Waynesboro 
(variously transcribed as Whiting General Hospital and Wayne 
or Waynesboro General Hospital).  He has also submitted 
letters from Wulf Hirschfield, M.D., Kary Whitehead, M.D., 
and Arthur Wood III, M.D.  No attempt has been made to obtain 
any of these records.  These treatment records may be 
relevant to the veteran's claim, and an effort to obtain them 
is therefore warranted.

Third, the veteran testified that Doctors Griffith and Rajesh 
at the VAMC in Jackson told him that his current lung 
condition is related to the inservice episode of coughing up 
blood.  He should be informed of the need to obtain written 
statements from any medical professionals he maintains have 
told him that his lung condition is related to service.  It 
is his ultimate responsibility to submit evidence in support 
of his claim.  38 C.F.R. § 3.159(c) (1998).  See also 
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Jackson for (a) outpatient treatment in 
1959 and hospitalization with surgery in 
September 1959, to include any private 
medical records in the file that the 
veteran brought to the VA Medical Center 
at that time, and (b) from 1996 to the 
present.  

2.  Request that the veteran complete the 
necessary releases for Doctors Edwards, 
Davis, Hirschfield, Whitehead, and Wood, 
and for the general hospital in 
Waynesboro at which he receives 
treatment, including all dates of 
treatment, so that the RO may request 
these records.  If the RO is unable to 
obtain any of these records, tell the 
veteran and his representative of the 
negative results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Tell the veteran that he should obtain 
written statements from any physician that 
he maintains has told him that his lung 
condition is related to his military 
service (i.e., Doctors Griffiths and 
Rajesh at the VAMC in Jackson).  The 
medical rationale, as well as a discussion 
of the medical records on which the 
opinions are based, should be provided.  
Provide him an opportunity to obtain this 
evidence and submit it in keeping with his 
ultimate responsibility to furnish 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a lung condition, with application of 
all appropriate laws and regulations and 
consideration of the additional evidence 
submitted to the Board in April 1999 and 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



